DETAILED ACTION
This non-final rejection is responsive to the application filed 05 July 2018.
Claims 1-25 are presently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 22, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The claims recite use of a “shared memory.” The Specification does not specify that “shared memory” precludes transitory signals per se. Under broadest reasonable interpretation, shared memory may cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the Specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akopyan et al. (“TrueNorth: Design and Tool Flow of a 65 mW 1 Million Neuron Programmable Neurosynaptic Chip,” October 2015, IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems, Vol. 34, No. 10, pp. 1537-1557) (“Akopyan”).
Regarding claim 1, Akopyan teaches a method comprising: 
initializing a neural inference chip with core microcode, the chip comprising a plurality of neural cores, the core microcode being executable by the neural cores to execute a tensor operation of a neural network (Akopyan, p. 1537, Section 1, “It is a platform for low-power, real-time execution of large-scale neural networks. … The TrueNorth chip … is composed of 4096 neurosynaptic cores tiled in a 2-D array, containing an aggregate of 1 million neurons and 256 million synapses. It attains a peak computation performance of 58 giga-synaptic operations per second (GSOPS).” Akopyan, p. 1539, Section III, “The TrueNorth architecture implements spiking neurons coupled together by the network connecting them. We program the chip by specifying the behavior of the neurons and the connectivity between them. … The communicated data may be encoded using the frequency, time, and special distribution of spikes. We designed the TrueNorth architecture to be extremely parallel, event-driven, low-power, and scalable, using a neurosynaptic core, as the basic building block of the architecture.”); 
distributing the core microcode to the plurality of neural cores via an on-chip network (Akopyan, pp. 1537-1538, Section 1, “We have deployed the TrueNorth chip in 1, 4, and 16-chip systems, as well as on a compact 2’’x5’’ board for mobile applications. The TruteNorth native Corelet language, the Corelet programming environment (CPE), and an ever-expanding library of composable algorithms are used to develop applications for the TrueNorth architecture.”); 
executing the core microcode synchronously by the plurality of neural cores to compute a neural network layer (Akopyan, p. 1538, Section I, “To achieve high performance through 4096 parallel cores, we minimized core area by using synchronous circuits for computation. … The TrueNorth architecture uses hierarchical communication, with a high-fanout cross-bar for local communication and a network-on-chip for long-distance communication, and global sytem synchronization to ensure real-time operation. We define real-time as evaluating every neuron once each millisecond, delineated by a 1 kHz synchronization signal.” Akopyan, pp. 1539-1540, Section III and Fig. 2, “The left side of Fig. 2 shows a bipartite graph of neurons, which is a small section of a larger neural network. A TrueNorth core, shown on the right side, is a hardware representation of this bipartite graph of neurons, with arbitrary connectivity between the input and output layers of the graph.”).  

Regarding claim 2, Akopyan teaches the method of claim 1, wherein identical core microcode is distributed to each of the plurality of neural cores (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 3, Akopyan teaches the method of claim 2, wherein executing the core microcode by the plurality of neural cores comprises configuring the core microcode at each core according to configuration parameters at each core (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.” Akopyan, p. 1546, Section V-F and Fig. 10, “the token controller orchestrates which actions occur in a core during each tick. … For each neuron, the token controller reads a row of the core SRAM (corresponding to current neuron’s connectivity) and combines this data with the axon states from the scheduler.”).

Regarding claim 4, Akopyan teaches the method of claim 1, wherein different core microcode is distributed to each of the plurality of neural cores (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 5, Akopyan teaches the method of claim 1, wherein different core microcode is distributed to at least one of the plurality of neural cores (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 6, Akopyan teaches the method of claim 1, wherein the plurality of neural cores is grouped into a plurality of groups, and wherein different core microcode is distributed to each of the plurality of groups (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row [where a row may represent a group] may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 7, Akopyan teaches the method of claim 6, wherein the same microcode is distributed to the cores within each of the plurality of groups (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row [where a row may represent a group] may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 8, Akopyan teaches the method of claim 1, wherein the on-chip network comprises a tree structure (Akopyan, p. 1545, Section V-D, in one example, “A 16-bit AND-tree combines ready signals from the control blocks, enabling the router to forward the next incoming spike.”).

Regarding claim 9, Akopyan teaches the method of claim 1, wherein the on-chip network comprises at least one bus structure (Akopyan, p. 1542, Section V-A, “The chip’s peripheral interfaces allow the extension of the 2-D grid of neurosynaptic cores beyond the chip boundaries. Since the quantity of available I/O pins is limited, the merge-split blocks at the edges of the chip merge spikes coming from multiple buses into a single stream of spikes going out of the chip. Conversely, this peripheral unit also distributes a stream of incoming off-chip spikes to multiple buses in the core array.”).

Regarding claim 10, Akopyan teaches the method of claim 1, wherein the on-chip network comprises a systolic structure (Akopyan, p. 1542, Section V-A, “The chip’s peripheral interfaces allow the extension of the 2-D grid of neurosynaptic cores beyond the chip boundaries. Since the quantity of available I/O pins is limited, the merge-split blocks at the edges of the chip merge spikes coming from multiple buses into a single stream of spikes going out of the chip [the stream of data representing a systolic structure]. Conversely, this peripheral unit also distributes a stream of incoming off-chip spikes to multiple buses in the core array.”).

Regarding claim 11, Akopyan teaches the method of claim 1, wherein the on-chip network comprises a packet-switched structure (Akopyan, p. 1543, Section V-C, “As illustrated in Fig. 7, each router is decomposed into six individual processes…. There are five input ports—one that receives the routing packets from spiking neurons within the local core and four others that receive routing packets from nearest-neighbor routers…. Upon receiving a packet, the router uses the information encoded… to send the packet out to one of five destinations.”).

Regarding claim 13, Akopyan teaches the method of claim 1, further comprising: sending a synchronization signal to each of the plurality of cores from a chip-level controller (Akopyan, pp. 1538-1539, Section I, “The TrueNorth architecture uses hierarchical communication, with a high-fanout crossbar for local communication and a network-on-chip for long-distance communication, and global system synchronization to ensure real-time operation. We define real-time as evaluating every neuron once each millisecond, delineated by a 1 kHz synchronization signal. … To mitigate testing complexity, we designed the TrueNorth chip to ensure that the behavior of the chip exactly matches a software simulator, spike to spike, using a global synchronization trigger.” Akopyan, p. 1542, Section V-A, “The router communicates with its own core and the four neighboring routers in the east, west, north, and south directions, creating a 2-D mesh network. Each spike packet carries a relative dx, dy address of the destination core, a destination axon index, a destination tick at which the spike is to be integrated, and several flags for debugging purposes.”), 
each of the plurality of cores executing the core microcode only upon receipt of the synchronization signal (Akopyan, p. 1540, Section III, “The computation of a neurosynaptic core proceeds according to the following steps. 1) A neurosynaptic core receives spikes from the network and stores them in the input buffers. 2) When a 1 kHz synchronization trigger signal called a tick arrives, the spikes for the current tick are read from the input buffers, and distributed across the corresponding horizontal axons. 3) Where there is a synaptic connection between a horizontal axon and a vertical dendrite, the spike from the axon is delivered to the neuron through the dendrite. 4) Each neuron integrates its incoming spikes and updates its membrane potential. 5) When all spikes are integrated in a neuron, the leak value is subtracted from the membrane potential. 6) If the updated membrane potential exceeds the threshold, a spike is generated and sent into the network. All the computation must finish in the current tick, which spans 1 ms.”).

Regarding claim 14, Akopyan teaches the method of claim 13, wherein no synchronization signal is sent between cores (Akopyan, p. 1542, Section V-A, “The router communicates with its own core and the four neighboring routers in the east, west, north, and south directions, creating a 2-D mesh network. Each spike packet carries a relative dx, dy address of the destination core, a destination axon index, a destination tick at which the spike is to be integrated, and several flags for debugging purposes.” Because the router is communicating ticks to its own core and neighboring routers, it is disclosed that no synchronization signal is sent between cores.).

Regarding claim 15, Akopyan teaches the method of claim 13, wherein each synchronization signal is sent by the chip-level controller through at least one intermediary controller to each of the plurality of cores (Akopyan, p. 1542, Section V-A and Fig. 5, “When a spike arrives at the router of the destination core, the router passes it to the scheduler, shown as (A) in Fig. 5. The main purpose of the scheduler is to store input spikes in a queue until the specified destination tick, given in the spike packet. … When a neurosynaptic core receives a tick, the scheduler reads all the spikes                                 
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    t
                                    )
                                
                             for the current tick, and sends them to the token controller (B). The token controller controls the sequence of computations carried out by a neurosynaptic core.”).

Regarding claim 16, Akopyan teaches the method of claim 13, wherein each synchronization signal comprises a delay value (Akopyan, p. 1538, Section I, “We define real-time as evaluating every neuron once each millisecond, delineated by a 1 kHz synchronization signal.” Akopyan, p. 1550, Section VI-B and Fig. 15, “Asynchronous to Synchronous Blocks: Data is set by the token controller and then the token controller sends a clock pulse (controlled by programmable delays) to latch the data. This interface has a delay assumption described in Fig. 15 in more detail.”).

Regarding claim 17, Akopyan teaches the method of claim 16, wherein each of the plurality of cores delays execution according to the delay value, thereby maintaining synchronization (Akopyan, p. 1540, Section III, “We define real-time as evaluating every neuron once each millisecond, delineated by a 1 kHz synchronization signal. Akopyan, p. 1550, Section VI-B and Fig. 15, “Asynchronous to Synchronous Blocks: Data is set by the token controller and then the token controller sends a clock pulse (controlled by programmable delays) to latch the data. This interface has a delay assumption described in Fig. 15 in more detail.”).

Regarding claim 18, Akopyan teaches the method of claim 1, wherein each of the plurality of neural cores comprises an instruction buffer (Akopyan, p. 1542, Section V and Figure 5, “Fig. 5 shows the physical layout of a TrueNorth chip. The full chip consists of a 64x64 array of neurosynaptic cores with associated peripheral logic. A single core consists of the scheduler block, the token controller block, the core SRAM, the neuron block, and the router block. … The token controller controls the sequence of computations carried out by a neurosynaptic core. After receiving spikes from the scheduler, it processes 256 neurons one by one.”).

Regarding claim 19, Akopyan teaches the method of claim 1, wherein each of the plurality of neural cores comprises an instruction double buffer (Akopyan, p. 1542, Section V and Figure 5, “Fig. 5 shows the physical layout of a TrueNorth chip. The full chip consists of a 64x64 array of neurosynaptic cores with associated peripheral logic. A single core consists of the scheduler block, the token controller block, the core SRAM, the neuron block, and the router block. … When the token controller completes integrating all the spikes for a neuron, it sends several additional instructions to the neuron block.”).

Regarding claim 20, Akopyan teaches the method of claim 19, wherein distributing the core microcode to the plurality of neural cores and executing the core microcode by the plurality of neural cores overlap (Akopyan, p. 1542, Section V, “When a core processes all the neurons for the current tick, the token controller stops sending clock pulses to the neuron block, halting the computation. The token controller then instructs the scheduler to advance its time pointer to the next tick. At this point, besides delivering incoming spikes to the scheduler, the neurosynaptic core goes silent, waiting for the next tick.”).

Regarding claim 21, Akopyan teaches the method of claim 1, wherein initializing the neural inference chip comprises storing the core microcode in a shared memory (Akopyan, p. 1545, Section V-E, “Each TrueNorth core has two SRAM blocks. One resides in the scheduler and functions as the spike queue storing incoming events for delivery at future times. The other is the primary core memory, storing all synaptic connectivity, neuron parameters, membrane potential, and axon/core targets for all neurons in the core.”).

Regarding claim 22, Akopyan teaches the method of claim 21, wherein the core microcode is distributed from the shared memory to the plurality of neural cores (Akopyan, p. 1539, Section III, “A neurosynaptic core contains both computing elements, neurons, for computing the membrane potential using various neuron models, and memory to store neuron connectivity and parameters.” Akopyan, p. 1546, Section V-F and Fig. 10, “the token controller orchestrates which actions occur in a core during each tick. … For each neuron, the token controller reads a row of the core SRAM (corresponding to current neuron’s connectivity) and combines this data with the axon states from the scheduler. [See steps (1)-(16) for the algorithmic performance of the control block at each tick].”).

Regarding claims 23-25, claims 23-25 are directed to a neural inference chip comprising: a plurality of neural cores; and an on-chip network, wherein the neural inference chip is adapted to perform the method recited in claims 1, 8-11, and 21. Therefore, the rejection made to claims 1, 8-11, and 21 are applied to claims 23-25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akopyan in view of Merolla et al. (“A multicast tree router for multichip neuromorphic systems,” March 2014, IEEE Trans. Circuits Syst. I, Reg. Papers, Vol. 61, No. 3, pp. 820-833) (“Merolla”).
Regarding claim 12, Akopyan teaches the method of claim 1.
Akopyan is silent in teaching the method, wherein the on-chip network distributes the core microcode to the plurality of neural cores by multicast.
However, Merolla teaches the method, wherein the on-chip network distributes the core microcode to the plurality of neural cores by multicast (Merolla, p. 826, Section IV-C, “To connect each of its million neurons to about five thousand others, Neurogrid uses multicast routing together with unicast routing and analog signaling.”).  
Both Akopyan and Merolla are directed to neuromorphic systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the on-chip network distribution in Akopyan to use multicast, as disclosed in Merolla. One would be motivated to do so, because “each silicon neuron is potentially connected to thousands of others” and multicast routing would “efficiently deliver spikes to several chips” (Merolla, p. 820, Section I).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487. The examiner can normally be reached Monday thru Friday, 10:00AM-6:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124